DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8, 17, and 18, lines 3 and 4, recite the limitations "the first color signal" and “the second color signal”.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 6, 9, 10, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Payne et al. (WO 2007/070132) in view of Digiacomantonio (US 2004/0170813), Mocadio (US 2004/122386), and Digiacomantonio (US 2005/0261653).

providing an absorbent article converting line (Figure 5);
supplying a first substrate (62) to the converting line, wherein the first substrate comprises polymer film (paragraph 0051);
supplying a second a second substrate (26) to the converting line (paragraph 0064);
printing a first colored region to the first substrate at a flexographic printing station (86) (contact printing) (paragraph 0062); and
printing a second colored region to the second substrate at an inkjet printing station (non-contact printing) (38) (paragraph 0030; Figure 2).
However, Payne et al. do not specifically teach that the first colored region and the second colored region have a ΔE* of at least about 1.0, which is the smallest color difference the human eye can see. Digiacomantonio (‘813) teaches that it would have been obvious to provide a color difference between the two colored regions, as the printing provided can be single color or multiple-color depending upon the aesthetic needs, and it is desirable to have an image in one or more colors or tonalities printed on at least one surface of the first layer such that it is visible to the wearer of an absorbent article (paragraph 0103).
Although not specifically disclosed by Payne et al., it would have been obvious for one having ordinary skill in the art to produce an absorbent article, such as a feminine product, taught by Mocadio, where a second substrate to be printed with various agents is an air laid cellulosic mat (paragraphs 0041, 0058, and 0072; Figure 1).

With respect to claim 5, the prior art teaches combining the first substrate having a first colored region with the second substrate having a second colored region to produce an absorbent article (82), wherein the first colored region is printed to a surface of the first substrate that faces the second substrate and the second colored region is printed to a surface of the second substrate that faces the first substrate (Payne: paragraph 0049).
With respect to claim 6, the prior art teaches providing an absorbent core; combining the absorbent core with the laminate sheet; and combining a backsheet with the absorbent core (Digiacomantonio: paragraphs 0012 and 0126).
With respect to claim 12, Payne teaches that the first material web comprises a combination of nonwoven material and film (Payne: paragraph 0065).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 and 19-21 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745